Case 2:15-cv-06076-MCA-MAH Document 389 Filed 09/30/19 Page 1 of 7 PageID: 6786




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


      SECURITIES AND EXCHANGE
      COMMISSION,                                          CA No. 15-cv-06076 (MCA)

                                Plaintiff,
                                                           DECLARATION OF DR. EUGENE P.
                        v.                                 CANJELS IN SUPPORT OF
                                                           PLAINTIFF’S MOTION FOR A
      ARKADIY DUBOVOY, et al.,                             DEFAULT JUDGMENT

                                Defendants.



 I, Eugene P. Canjels, Ph.D., pursuant to 28 U.S.C. § 1746, declare as follows:


 I.      Qualifications

         1.     My name is Eugene P. Canjels. I am an Assistant Director in the Division of

 Economic and Risk Analysis at the U.S. Securities and Exchange Commission (the

 “Commission”). I currently work in the Office of Litigation Economics and provide financial,

 economic, and statistical analyses to assist the Commission in its enforcement investigations. I

 obtained my Ph.D. in Economics from Northwestern University with specializations in Applied

 Microeconomics and Econometrics.

         2.     I have taught graduate level courses in financial econometrics, microeconomics,

 time-series analysis, cross-section econometrics, and mathematical methods. I have published in

 the Review of Economics and Statistics, and served as a reviewer for other peer-reviewed

 journals in economics, including the Journal of Econometric Theory, the Journal of Applied

 Econometrics, and the Journal of Economic Dynamics and Control. In addition to a doctorate




                                              1
Case 2:15-cv-06076-MCA-MAH Document 389 Filed 09/30/19 Page 2 of 7 PageID: 6787




 from Northwestern University, I hold a Master’s degree in Quantitative Economics from

 Maastricht University in the Netherlands.

        3.      I testified as an expert witness at the hearing regarding the Commission’s motion

 for a preliminary injunction against certain defendants, including David Amaryan, in this case. I

 also testified as an expert witness in the related criminal trial, United States v. Korchevsky, No.

 15-cr-381 (E.D.N.Y.) (RJD).


 II.    Scope

        4.      Commission staff asked me to assist in an investigation of trading activity in

 advance of the public distribution of company press releases (hereinafter “news events” or

 “events”) by three newswire services, Business Wire, Marketwired and PR Newswire

 (collectively, “Newswires”). Among other things, I was asked to perform a quantitative and

 statistical analysis of the trading activity in the account held in the name of defendant Nelia

 Dubova (account *4899) at a U.S. broker, which traded securities on the U.S. markets, including

 the New York Stock Exchange and NASDAQ, to determine if the trading was based on pre-

 publication press release information obtained from the Newswires and, if so, to calculate profits

 resulting from such trading. This declaration is based on my training, experience, and analysis of

 the trading in this account to date. The available trading records for this account covers the

 period from July 19, 2012 through March 15, 2013 (the “Relevant Period”).


 III. Data

        5.      In conducting my analysis, I reviewed and analyzed the following data:

                a.      A database of press releases distributed by Marketwired, PR Newswire,

                        and Business Wire (the “Events Database”). The database contains

                                               2
Case 2:15-cv-06076-MCA-MAH Document 389 Filed 09/30/19 Page 3 of 7 PageID: 6788




                      information on press releases issued by publicly traded companies and

                      distributed to the general public through these three newswires services.

                      Among other things, the Events Database contains the stock symbol of the

                      company and the distribution date and time of the press release. The

                      Events Database also contains information on the date and time that the

                      publicly traded company (also called an “issuer”) electronically uploaded

                      the press release to any of these three newswire services (the “submission”

                      date and time).

               b.     Trading records from various broker-dealers. This data contains details on

                      the purchases and sales of securities, including common stock and options.

               c.     Information from publicly available commercial databases, including

                      stock price information (from the Center of Research in Security Prices

                      (“CRSP”)) and company earnings information and analyst earnings

                      expectations (from I/B/E/S (“IBES”)).


 IV. Events Database Observations

        6.     The Events Database contains information on approximately 920,000 news events

 for over 20,000 companies. My observations of the Events Database are as follows:

               a.     The Newswires typically distribute press releases containing company

                      earnings news when the markets are closed, either shortly after the

                      markets close (i.e., after 4 p.m. ET) or before the markets open (i.e.,

                      before 9:30 a.m. ET). Non-earnings news is more likely to be distributed

                      during hours when the markets are open.



                                            3
Case 2:15-cv-06076-MCA-MAH Document 389 Filed 09/30/19 Page 4 of 7 PageID: 6789




                b.      Publicly traded companies typically upload press releases containing

                        earnings and non-earnings news to the Newswires late in the morning or

                        during the afternoon.

                c.      The Newswires typically disseminate press releases containing earnings

                        and non-earnings news within 24 hours of upload.

        7.      These observations lead to the following conclusions:

                a.      A trader who unlawfully obtained a press release of a publicly traded

                        company before it was publicly disseminated would typically have a short

                        window of time to trade based on this information (i.e., the time from

                        upload to market close).

                b.      If press release upload to the Newswires happened after the close of the

                        market, a trader would have limited opportunity to profitably trade on the

                        information, due to a lack of liquidity in or access to after-hours trading.


 V.     Trading Analysis

        8.      Creation of Roundtrip Database: I created a database of “roundtrip” transactions

 to serve as the basis for my analysis. I define a “roundtrip” transaction as a transaction that is

 opened (i.e., a new position, either long or short) and then subsequently closed (i.e., an offsetting

 position, the opposite of what was done to “open” the position, is taken).

        9.      Comparison of Trading Activity and Gains Between News Event Trades and All

 Other Trades: I isolated News Event Trades by (1) identifying all roundtrips where a position

 was opened before the Newswire disseminated the press release and closed after dissemination,

 (2) removing all events where a position was opened before the press release was uploaded, and

 (3) removing all roundtrips that took more than three calendar days from open to close.

                                                4
Case 2:15-cv-06076-MCA-MAH Document 389 Filed 09/30/19 Page 5 of 7 PageID: 6790




        10.     I found that the Dubova account placed 68 News Event Trades representing 68%

 ofthe total dollars traded by that account during the relevant period. (See Table 1). The Dubova

 account realized $725,762 in gross profits on its News Events Trades. (See Table 1 and Table 2).

        I declare under penalty of perjury under the laws ofthe United States of America,

 pursuant to 28 U.S.C. § 1746, that the foregoing is true and correct to the best of my knowledge,

 information and belief.


                                                                             ==..a
 September 30, 2019                                              _

 Washington, D.C.                                        Eugene P. Canjels




                                             5
                           Case 2:15-cv-06076-MCA-MAH Document 389 Filed 09/30/19 Page 6 of 7 PageID: 6791
                                                                                                                                                             Table 1

                                                                   Summary of Trading
                                                                                 Total Dollars                                    % Dollars Traded            Gross Profits
                                                    Number of News              Traded Around              Total Dollars           Around News                Around News
                  Account                            Events Trades               News Events                 Traded                   Events                     Events




                   Dubova                                    68                   $20,744,365               $30,434,571                   68%                    $725,762




Pursuant to Federal Rule of Evidence 1006, this Exhibit summarizes the content of voluminous records produced by the Newswire Services and trading records for the relevant
accounts.
          Case 2:15-cv-06076-MCA-MAH Document 389 Filed 09/30/19 Page 7 of 7 PageID: 6792
                                                                                                                                                                                  Table 2

                                                                       Dubova (Account *4899)
                                                      Total Gross Profit:                         $725,762

                                                              News Event                      Press Release                 Earliest           Press Release
 ID Ticker                 Company Name                          Date          Newswire      Submission Time              Trade Time          Distribution Time          Gross Profit
  1   AMD     ADVANCED MICRO DEVICES INC                         7/19/12           MW          7/19/12 1:25 PM         7/19/12 2:45 PM         7/19/12 4:16 PM             $13,875
  2   GNTX    GENTEX CORP                                        7/24/12           MW          7/20/12 3:13 PM         7/23/12 3:18 PM         7/24/12 6:09 AM             $21,437
  3   LVS     LAS VEGAS SANDS CORP                               7/25/12           MW         7/24/12 11:08 PM         7/25/12 2:52 PM         7/25/12 4:01 PM             $28,320
  4   EHTH    EHEALTH INC                                        7/26/12           MW          7/26/12 1:13 PM         7/26/12 2:22 PM         7/26/12 4:15 PM                $296
  5   DGI     DIGITALGLOBE INC                                   7/31/12           MW         7/31/12 11:50 AM         7/31/12 1:51 PM         7/31/12 4:01 PM                $419
  6   ECOL    U S ECOLOGY INC                                    7/31/12           MW          7/30/12 2:53 PM         7/30/12 3:41 PM         7/31/12 6:00 AM              $3,134
  7   WLT     WALTER ENERGY INC                                  8/1/12            MW          8/1/12 1:48 PM           8/1/12 3:23 PM          8/1/12 4:00 PM              $6,344
  8   PKT     PROCERA NETWORKS INC                               8/2/12            MW          8/2/12 12:53 PM          8/2/12 2:20 PM          8/2/12 4:05 PM                $107
  9   ESL     ESTERLINE TECHNOLOGIES CORP                        8/6/12            MW          8/6/12 1:58 PM           8/6/12 3:29 PM          8/6/12 4:00 PM              $3,515
 10   AVA     AVISTA CORP                                        8/7/12            MW          8/6/12 3:07 PM           8/6/12 3:33 PM          8/7/12 7:05 AM                $923
 11   CXW     CORRECTIONS CORP AMERICA NEW                       8/8/12            MW          8/8/12 2:37 PM           8/8/12 3:45 PM          8/8/12 4:10 PM                $740
 12   PODD    INSULET CORP                                       8/8/12            MW          8/8/12 11:28 AM          8/8/12 3:47 PM          8/8/12 4:10 PM              $1,206
 13   SF      STIFEL FINANCIAL CORP                              8/8/12            MW          8/8/12 1:12 PM           8/8/12 3:13 PM          8/8/12 4:05 PM              $5,858
 14   MDVN    MEDIVATION INC                                     8/9/12            MW          8/9/12 1:55 AM           8/9/12 2:18 PM          8/9/12 4:10 PM                $444
 15   FXEN    FX ENERGY INC                                      8/9/12            MW          8/9/12 11:35 AM          8/9/12 2:20 PM          8/9/12 4:00 PM                $569
 16   NVDA    NVIDIA CORP                                        8/9/12            MW          8/8/12 7:48 PM           8/9/12 2:45 PM          8/9/12 4:20 PM              $5,853
 17   PEGA    PEGASYSTEMS INC                                    8/9/12            MW          8/9/12 10:33 AM          8/9/12 2:14 PM          8/9/12 4:30 PM              $7,512
 18   CSCO    CISCO SYSTEMS INC                                  8/15/12           MW          8/14/12 8:03 PM         8/15/12 2:55 PM         8/15/12 4:05 PM              $7,303
 19   NTAP    NETAPP INC                                         8/15/12           MW          8/14/12 9:32 PM         8/15/12 2:38 PM         8/15/12 4:01 PM             $37,762
 20   BRCD    BROCADE COMMUNICATIONS SYS INC                     8/16/12           MW          8/15/12 8:01 PM         8/16/12 2:20 PM         8/16/12 4:05 PM             $22,511
 21   ESL     ESTERLINE TECHNOLOGIES CORP                        8/30/12           MW          8/30/12 1:17 PM         8/30/12 3:18 PM         8/30/12 4:00 PM              $8,701
 22   FNSR    FINISAR CORP                                       9/4/12            MW          9/4/12 12:12 PM          9/4/12 3:08 PM          9/4/12 4:00 PM             $21,488
 23   ALGN    ALIGN TECHNOLOGY INC                              10/17/12           MW         10/17/12 3:13 AM         10/17/12 2:14 PM        10/17/12 4:00 PM           $244,254
 24   CDNS    CADENCE DESIGN SYSTEMS INC                        10/24/12           MW         10/23/12 2:24 PM         10/23/12 3:27 PM        10/24/12 4:05 PM             $7,531
 25   SWI     SOLARWINDS INC                                    10/25/12           MW         10/24/12 2:54 PM         10/24/12 3:29 PM        10/25/12 8:00 AM            $14,483
 26   LVS     LAS VEGAS SANDS CORP                               11/1/12           MW         10/31/12 8:33 PM         11/1/12 2:26 PM         11/1/12 4:01 PM             $11,207
 27   NTAP    NETAPP INC                                        11/14/12           MW         11/13/12 9:29 PM         11/14/12 3:37 PM        11/14/12 4:01 PM            $65,210
 28   SYMC    SYMANTEC CORP                                      1/23/13           MW          1/23/13 1:51 PM         1/23/13 2:48 PM         1/23/13 4:00 PM                $887
 29   JNPR    JUNIPER NETWORKS INC                               1/24/13           MW          1/24/13 1:08 PM         1/24/13 2:21 PM         1/24/13 4:05 PM             $15,003
 30   VMW     VMWARE INC                                         1/28/13           MW         1/28/13 11:13 AM         1/28/13 2:29 PM         1/28/13 4:01 PM              $7,666
 31   NXPI    N X P SEMICONDUCTORS N V                           1/30/13           MW         1/30/13 12:49 PM         1/30/13 2:16 PM         1/30/13 8:05 PM              $1,105
 32   ALGN    ALIGN TECHNOLOGY INC                               1/30/13           MW          1/30/13 1:34 AM         1/30/13 2:44 PM         1/30/13 4:00 PM             $21,764
 33   QDEL    QUIDEL CORP                                        2/12/13           MW         2/12/13 11:56 AM         2/12/13 2:37 PM         2/12/13 4:05 PM                $858
 34   SCI     SERVICE CORP INTERNATIONAL                         2/12/13           PR         2/12/13 12:54 PM         2/12/13 2:23 PM         2/12/13 4:03 PM              $4,687
 35   AWH     ALLIED WORLD ASSUR CO HLDGS AG                     2/13/13           PR         2/12/13 11:03 AM         2/13/13 3:35 PM         2/13/13 4:30 PM                $704
 36   CXW     CORRECTIONS CORP AMERICA NEW                       2/13/13           MW          2/13/13 2:20 PM         2/13/13 2:46 PM         2/13/13 4:30 PM              $3,489
 37   EOG     EOG RESOURCES INC                                  2/13/13           PR         2/12/13 11:10 AM         2/13/13 3:35 PM         2/13/13 5:17 PM              $3,600
 38   STMP    STAMPS COM INC                                     2/13/13           MW          2/13/13 2:44 PM         2/13/13 3:28 PM         2/13/13 4:30 PM             $25,433
 39   AVA     AVISTA CORP                                        2/20/13           MW          2/19/13 3:25 PM         2/19/13 3:44 PM         2/20/13 7:05 AM             $12,404
 40   SNPS    SYNOPSYS INC                                       2/20/13           PR          2/19/13 7:06 PM         2/20/13 2:05 PM         2/20/13 4:05 PM             $19,966
 41   RWT     REDWOOD TRUST INC                                  2/21/13           PR          2/20/13 7:20 PM         2/21/13 2:08 PM         2/21/13 4:17 PM              $3,072
 42   AVG     A V G TECHNOLOGIES N V                             2/21/13           PR         2/21/13 12:20 PM         2/21/13 1:36 PM         2/21/13 4:15 PM             $32,935
 43   CYBX    CYBERONICS INC                                     2/22/13           PR          2/21/13 3:23 PM         2/21/13 3:46 PM         2/22/13 7:00 AM              $9,085
 44   SGY     STONE ENERGY CORP                                  2/25/13           PR          2/25/13 2:02 PM         2/25/13 3:51 PM         2/25/13 4:03 PM             $14,274
 45   DAR     DARLING INTERNATIONAL INC                          2/27/13           PR          2/26/13 2:57 PM         2/27/13 3:04 PM         2/27/13 4:30 PM              $1,512
 46   BIOL    BIOLASE INC                                        3/6/13            MW          3/6/13 1:33 PM           3/6/13 3:24 PM          3/6/13 4:05 PM              $6,317

                                                                                                                                             Total Gross Profits:          $725,762

Pursuant to Federal Rule of Evidence 1006, this Exhibit summarizes the content of voluminous records produced by the Newswire Services and trading records for the relevant accounts.
Note: MW refers to Marketwired and PR refers to PR Newswire.
